Franklin App. No. 96APE06-779. This cause is pending before the court as a discretionary appeal and claimed appeal of right from the Court of Appeals for Franklin County. On May 15, 1997, appellees filed a memorandum in response pursuant to S.Ct.Prac.R. III(2)(D). On May 16, 1997, appellees filed a motion seeking an order allowing the filing of appellees’ memorandum in response to a memorandum in support of jurisdiction filed by amici curiae. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and hereby is, denied.